GERSTEN, Judge.
Appellants, The John Miskoff Foundation, Thomas W. Watson and James 0. Plinton (Foundation), appeal a summary judgment in favor of appellees. We affirm.
The material issues of fact are not in controversy. A concatenation of events, involving the Foundation’s bylaws, led to the removal of several trustees. The removed trustees, in turn, sued for damages and for reinstatement.
The trial court, based upon the Foundation’s bylaws and the non-controverted facts, determined as a matter of law that the trustees were properly removed. Accordingly, the trial court acted well within its judicial demesne in entering summary judgment. See Holl v. Tolcott, 191 So.2d 40 (Fla.1966); Levey v. Getelman, 408 So.2d 663 (Fla. 3d DCA 1981).
Affirmed.